IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         July 20, 2012 Session

                   MICHAEL STEVISON V. STATE OF TENNESSEE

                Appeal from the Claims Commission of the State of Tennessee
                    No. 20110666     William O. Shults, Commissioner


                      No. E2011-02695-COA-R3-CV - Filed July 20, 2012


Michael Stevison (“the Claimant”), an inmate in the custody of the Department of
Correction, filed a breach of contract claim against the State of Tennessee. His claim was
assigned to the small claims docket of the Claims Commission. The State filed a “Motion
to Dismiss and/or Motion for Summary Judgment,” both of which were granted by the
Commission. The Claimant filed a notice of appeal seeking to appeal the adverse decision
to this Court. The State filed a motion to dismiss the appeal based upon its argument that the
relevant statutory scheme prohibits appeals from decisions on claims “appearing on the small
claims docket.” Since we have no jurisdiction to hear this appeal, it is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Michael Stevison, Mountain City, Tennessee, appellant, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter, and Lee Pope, Assistant Attorney
General, Civil Rights and Claims Division, Nashville, Tennessee, for the appellee, State of
Tennessee.

                                    MEMORANDUM OPINION 1



       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
       In granting the State’s motions, the Commission stated the bases of its judgment:

              Accordingly, the State’s Motion to Dismiss is GRANTED since
              Claimant did not have a contract with the State and thus, the
              Commission does not have jurisdiction over the claim pursuant
              to Tennessee Code Annotated, Section 9-8-307(a)(1)(L).

              Summary judgment in favor of the State is GRANTED since
              Mr. Stevison did not have a contract with the State and because
              [Department of Correction] regulations make it clear that
              Claimant is to receive only the higher of the two wage rates
              payable during his participation in a joint work/study program
              at [Northeast Correctional Complex] - here the Seven and
              25/100 Dollars ($7.25) per hour earned in the Anderson plant.
              This being the case, there is no materially disputed fact over the
              issue of whether or not Mr. Stevison has been properly paid.

(Bold print and capitalization in original.) The Claimant seeks to appeal the Commission’s
judgment to this Court.

       Tenn. Code Ann. § 9-8-403 (Supp. 2011) provides that “[t]he commission shall
maintain two (2) separate dockets,” i.e., a “regular docket” and a “small claims docket.” See
subsections (a)(1) and (a)(2). The statute further provides that the small claims docket
“consist[s] of claims satisfying the monetary limit applicable to the general sessions court of
Davidson County.” Id. at (a)(2). The Claimant’s claim seeks “0.17¢ hourly pay” for an
unspecified number of hours and $500 for “the [State’s] illegal actions of knowingly
breaching a written contract.” The Claimant does not challenge the placing of his claim on
the small claims docket.

       The aforesaid Tenn. Code Ann. § 9-8-403, in subsection (a)(2), further provides that
“[n]o appeal may be taken from a commissioner’s decision regarding claims appearing on
the small claims docket.” This Court has applied this statutory provision on a number of
occasions. Steelman v. State of Tennessee, No. M2006-00706-COA-R3-CV, 2007 WL
2379927 (Tenn. Ct. App. 2007); Wiley v. State of Tennessee, No. 01A01-9605-CH-00241,
1996 WL 526712 (Tenn. Ct. App. 1996); Simpson v. State of Tennessee, No. 01A01-9011-
BC-00431, 1991 WL 135010 (Tenn. Ct. App. 1991).

       This Court is without jurisdiction to entertain this appeal. Accordingly, it is dismissed
with costs on appeal taxed to Michael Stevison.

                                                           PER CURIAM


                                              -2-